Citation Nr: 0722052	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  98-16 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to January 31, 
2003 for the award of a 100 percent schedular evaluation for 
undifferentiated schizophrenia.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to the effective date of the 100 
percent schedular evaluation for undifferentiated 
schizophrenia.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

5.  Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico

In April 2000, and again in June 2005, the Board remanded the 
veteran's case for additional development.  In April 2003-
while the case was in remand status-the RO awarded the 
veteran a 100 percent evaluation for undifferentiated 
schizophrenia, effective from January 31, 2003.  He did not 
withdraw his appeal with respect to TDIU.  Consequently, and 
because the 100 percent rating for schizophrenia was made 
effective only from January 31, 2003-well after he filed his 
formal claim for TDIU in October 1997-the question of his 
entitlement to TDIU prior to the effective date of the 100 
percent schedular evaluation for schizophrenia remains for 
consideration.  The effective date assigned for the 100 
percent schedular evaluation for schizophrenia is properly 
before the Board as well.  While the case was in remand 
status, the veteran was sent a statement of the case on the 
issues of entitlement to service connection for PTSD, and 
tinnitus and for an increased rating for right ear hearing 
loss.  The veteran has properly appealed those issues and 
they are now before the Board.  

In a July 2003 statement submitted on a VA Form 21-4138, the 
veteran addresses the issue of entitlement to service 
connection for hepatitis C.  He also mentions this disorder 
in a February 2006 VA Form 21-4138 and a November 2006 VA 
Form 9.  This matter is referred to the RO for appropriate 
action.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy in service.  

2.  The veteran does not have a diagnosis of PTSD.  

3.  The veteran does not have left ear hearing loss related 
to service.  

4.  The veteran has Level I hearing in his service-connected 
right ear.  

5.  The veteran's claim for an increased evaluation for his 
service-connected schizophrenia was received on October 22, 
1997.  

6.  In April 2003, the RO granted a 100 percent evaluation 
for the veteran's service-connected schizophrenia, effective 
from January 21, 2003.  

7.  The evidence shows that there was an ascertainable 
increase in the veteran's schizophrenia in January 2003, and 
that prior to that time it was not factually ascertainable 
that he was entitled to an evaluation in excess of 50 percent 
for his service-connected schizophrenia.  

8.  Prior to January 2003, service connection was in effect 
for schizophrenia, rated as 50 percent disabling; hiatal 
hernia, rated as 10 percent disabling; hepatitis, rated as 
noncompensable; and right ear hearing loss as noncompensable, 
with a combined rating of 60 percent.  

9.  Prior to January 31, 2003, service-connected disability 
precluded the veteran from securing and following gainful 
employment.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).  

2.  The criteria for a compensable evaluation for service- 
connected hearing loss, right ear, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2006).  

3.  The criteria for an effective date prior to January 31, 
2003 for the assignment of a 100 percent rating for service-
connected schizophrenia have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 Part 4, Diagnostic Code 
9204 (2006).  

4.  The requirements for entitlement to a total disability 
rating based on individual unemployability due to a service-
connected disability prior to January 31, 2003 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.1-4.14, 4.16, 4.18 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

The establishment of service connection for PTSD requires: 
(1) medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in- service stressor.  38 
C.F.R. § 3.304(f) (2006).  See also, Cohen v. Brown, 10 Vet. 
App. 128 (1997).


The pertinent regulation provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See, 38 
C.F.R. § 3.304(f)(1).  See also, 38 U.S.C.A. § 1154(b) (West 
2002).  

The record reflects that the veteran was awarded the Combat 
Infantryman's Badge.  (See, DD Form 214).  Thus exposure to 
combat is conceded.  The record does not reflect, however, 
that he has PTSD.  On VA examination in July 1999, the 
examiner diagnosed schizophrenia, and reported that based on 
the veteran's history, records, description of symptoms from 
his psychiatrist, and hospitalizations and evaluations, the 
veteran does not fulfill the diagnostic criteria for PTSD.  
While he has had psychiatric treatment and examinations (See, 
e.g., private records in the 1990's and VA examinations of 
June 2002 and January 2003) there is no finding of PTSD.    

Where the evidence fails to show a current diagnosis of PTSD, 
service connection for PTSD must be denied.  The United 
States Court of Appeals for Veterans Claims (Court) has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against finding that the veteran has PTSD 
related to service.  

Increased Evaluation for Right Ear Hearing Loss

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level.  To evaluate the degree of disability from 
unilateral service-connected defective hearing, the rating 
schedule establishes eleven (11) auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85(b), 
(e).  When hearing loss is service connected in only one ear, 
the non-service connected ear will be assigned Level I, 
unless there is total deafness in that ear.  See 38 U.S.C.A. 
§ 1160(a)(3) (West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.85(f) 
(2006); VAOGCPREC 32-97.  

In evaluating service-connected bilateral hearing loss, the 
rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  In Table VI 
(in 38 C.F.R. § 4.85) the vertical lines represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test, and the horizontal 
columns represent nine categories of decibel loss based on 
the pure tone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row for the percentage of 
discrimination and the horizontal column for the puretone 
decibel loss.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
Moreover, pursuant to 38 C.F.R. § 4.85(c), "Table VIa will be 
used when the examiner certifies that use of the speech 
recognition test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of § 4.86."  
Pursuant to subsection (a) of 38 C.F.R. § 4.86, when the 
puretone threshold at the 1000, 2000, 3000, and 4000 Hertz 
frequencies is 55 decibels or more, "the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately."  Id. 

The Board notes that revisions in the rating schedule allow 
for application of Table VIa, which is based solely on 
puretone averages, provided that pure tone thresholds in each 
of four specified frequencies are 55 decibels or more.  38 
C.F.R. § 4.86(a) (2006).  The Board has also considered 
sections 4.86(a) and (b) with respect to the veteran's claim.  
However, given that none of the evidence reflects puretone 
thresholds at all of the 1000, 2000, 3000, and 4000 Hertz 
frequencies at 55 dB's or more, consideration of Table VIa is 
not warranted in this instance.  Furthermore, consideration 
of section 4.86(b) is also not warranted, given that the 
evidence does not reflect a simultaneous puretone threshold 
of 30 dB or less at 1000 Hertz and a puretone threshold of 70 
dB or more at 2000 Hertz.  38 C.F.R. § 4.86.  

The Board acknowledges that Congress amended 38 U.S.C.A. § 
1160 (See Veterans Benefits Act of 2002, Pub. L. 107-330, 
Title I, Section 103, 116 Stat. 2821, effective December 6, 
2002); however, neither version of this statute has bearing 
on the veteran's claim because the veteran's service-
connected right ear is not totally deaf, or as will be 
explained below, compensable to a degree of 10 percent or 
more.

On the authorized audiological evaluation in May 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
40
LEFT
20
20
25
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and in the left ear.

Such audiometric findings translate to level I hearing in the 
right ear and a level I hearing in the left ear is assigned 
by regulation.  38 C.F.R. § 4.85(f) (2006).  This is 
considered noncompensable under the criteria under Diagnostic 
Code 6100.  
The Board finds that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
right ear defective hearing.  The mechanical application of 
the rating schedule to the VA audiometric examination 
findings noted simply does not warrant the claimed increased 
initial evaluation.  38 C.F.R.  § 4.85, Table VII.   

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

Earlier Effective Date for a 100 Percent Evaluation for 
Schizophrenia

The general rule is that the effective date of such an award 
shall not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2006).  An exception to that rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002).  See 38 C.F.R. § 
3.400(o)(2) (2006); Harper v. Brown, 10 Vet. App. 125 (1997).  
In all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  See 38 C.F.R. § 3.400(o)(1) (2006); VAOPGCPREC 12-
98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).  Therefore, three 
possible dates may be assigned depending on the facts of a 
case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R.
§ 3.400(o)(1)); (2) if an increase in disability precedes the 
claim by a year or less, the date that the increase is shown 
to have occurred (factually ascertainable)
(38 C.F.R. § 3.400(o)(2)); or (3) if an increase in 
disability precedes the claim by more than a year, the date 
that the claim is received (date of claim) (38 C.F.R.
§ 3.400(o)(2)); Harper, 10 Vet. App. at 126.

Thus, determining whether an effective date assigned for an 
increased rating is proper under the law requires: (1) a 
determination of the date of the receipt of the claim for the 
increased rating; and (2) a review of all the evidence of 
record to determine when an increase in disability was 
"ascertainable."  Hazan vs. Gober, 10 Vet. App. 511, 521 
(1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157. With respect to 
rating impairment caused by service-connected disability, 
those evaluations are determined by the application of a 
schedule of ratings, which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

As to the date of this claim, the RO determined that to be 
October 22, 1997.  Service connection is in effect for 
schizophrenia rated as 100 percent disabling.  The record 
shows that service connection for depressive reaction was 
granted in August 1972, and a 10 percent evaluation was 
assigned effective from June 1972.  In December 1972, the 
August 1972 rating action was amended and a 100 percent 
evaluation was assigned from September 1972 under Paragraph 
29 and a 30 percent evaluation was assigned from November 
1972.  The veteran disagreed with that determination in 
February 1973.  In August 1973, the RO assigned a 100 percent 
evaluation from May 1983 under Paragraph 29, and in October 
1973, the RO assigned a 50 percent for schizophrenia 
effective from September 1973.  In December 1977, the RO 
granted a 100 percent rating under Paragraph 29 from October 
1977 and a 50 percent rating was effective from December 
1977.  In April 1978, the veteran claimed entitlement and 
increased evaluation and to a total disability rating.  The 
RO confirmed and continued its December 1977 decision and 
denied a TDIU.  In November 1979, the Board denied an 
increased rating for the veteran's schizophrenia and denied a 
TDIU.  

In November 1980, the RO granted a 100 percent evaluation 
under Paragraph 29 from September 1980.  In February 1981, 
the RO assigned a 50 percent evaluation from November 1980.  
In April 1981, the RO confirmed and continued the 50 percent 
evaluation for schizophrenia and denied a TDIU.  In October 
1981, the veteran requested an increased evaluation, and in 
March 1982, the RO confirmed and continued the 50 percent 
evaluation.  From that time until October 22, 1997, the 
veteran did not submit any communication expressing intent to 
apply for increased benefits.  Because there is no 
communication prior to that time that shows intent to claim 
increased benefits, this is the date of the claim.  On 
October 22, 1997, the veteran submitted a claim for increased 
compensation for his service connected disorders.  The Board 
finds that the currently assigned date of the claim, October 
22, 1997 is proper.  

In April 2003 RO granted the 100 percent rating for 
schizophrenia effective January 31, 2003, based on a January 
2003 VA examination report.  The veteran reported feeling 
sad, depressed, and irritable with insomnia, difficulty 
concentrating, guilt feelings, anxiety and restlessness.  The 
examination showed the veteran had illogical thought 
processes at times, poor judgment, poor insight, auditory 
hallucinations, depression, delusions of persecution with 
impairment in reality testing or communication and major 
impairment in several areas such as work, judgment, thinking 
and mood.  He had GAF of 40.  The RO determined that this was 
when an increase in disability was first factually 
ascertainable.  The Board will now determine whether it was 
factually ascertainable that the veteran's schizophrenia met 
the criteria for a 100 percent rating prior to that time.  

The evidence prior to January 31, 2003 consists of VA 
examination reports dated in November 1997, July 1999, June 
2002, and a December 1997 Social and Industrial Survey, as 
well as fee-basis treatment records for the veteran dated 
beginning from 1989 until 2003, and a report of telephone 
contact dated in July 1989.  None of this evidence shows that 
prior to January 2003, the veteran met the criteria for a 100 
percent rating for schizophrenia.  

A 100 percent rating is warranted under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. Part 
4, Diagnostic Code 9204 (2006).  

The evidence prior to January 31, 2003 -- including the fee 
basis treatment reports, the Social and Industrial Survey, 
and the VA examination reports -- is not consistent with 
gross impairment in thought processes or communication, or 
that the veteran exhibits grossly inappropriate behavior.  On 
VA examination in November 1997, the veteran's speech was 
clear and coherent, and his insight and judgment were fair. 
On VA examination in June 2002 he was reported to speak with 
logic, coherence and relevance. 

While the records note that the veteran fights with people 
and is aggressive, (see, e.g., fee basis reports of July 
1991, July 1992, and March 1993), there is no finding that 
there is persistent danger of the veteran hurting himself or 
others.  He has been noted to be cooperative (see, December 
1995 and November 1996 treatment reports).  Reports show that 
he argues with friends and relatives (see, reports of January 
1989, November 1997, March 2000, August 2000, February 2001, 
August 2001, February 2002, July 2002); however, the reports 
do not reflect that there is persistent danger of the veteran 
hurting others.  Additionally, on VA examination in November 
1997, he was noted to exhibit good impulse control and was 
not suicidal or homicidal.  On VA Social and Industrial 
Survey in December 1997, the veteran's wife reported that 
when the veteran becomes aggressive, he breaks things and 
when he is agitated he leaves the house returns calmed after 
a few hours.  On VA examination in July 1999 it was reported 
that he was not suicidal or homicidal and that he had fair 
impulse control, and the VA examiner in June 2002 reported 
the veteran was not suicidal or homicidal at the moment.  

In the July 1989 fee basis report of contact it was stated 
that the veteran's activities of daily living were very 
restricted; however, the fee basis treatment records do not 
reflect findings that the veteran is unable to perform 
activities of daily living including maintenance of minimal 
personal hygiene.  He is described as wearing casual clothes, 
(see reports of July 1991 and July 1992).  On VA examination 
in November 1997, he is described as clean, unshaved and 
adequately dressed; and the VA Social and Industrial Survey 
dated in December 1997 shows that when the veteran was 
interviewed after the home visit, he was dressed in clean 
sports clothes, and was clean and shaven.  VA examination 
report of July 1999 shows he was clean, bearded, and 
adequately dressed and groomed.  In June 2002, a VA examiner 
noted that the veteran had fair personal hygiene.   

While the veteran has been noted to have memory loss (see, 
treatment record of January 1989, January 1994, December 
1994, December 1995, November 1996, November 1997, August 
2000, February 2002, July 2002), the evidence does not show 
that he has memory loss for names of close relatives, own 
occupation or own name.  Further, on VA examination in 
November 1997, and in July 1999, his memory was noted to be 
good.  In June 2002, the VA examiner noted that the veteran's 
memory was well preserved for all events.  

It is noted that some fee-basis treatment records indicate 
that the veteran had hallucinations.  (See reports of January 
1989, January 1994, December 1994, December 1995, November 
1997, September 1999, March 2000, August 2000, February 2001, 
August 2001, February 2002, July 2002, January 2003)  
However, VA examinations in November 1997, July 1999, and 
June 2002 specifically indicate that he does not have 
hallucinations.  Thus persistent hallucinations is not shown.  

The fee basis records also show that the veteran had 
disorientation to time and space in  July 1991, July 1972, 
and March 1993, and that he was partially oriented in time in 
January 1989, November 1996, December 1995, November 1997, 
September 1999, March 2000, August 2000, February 2001, 
August 2001, February 2002, July 2002, and January 2003.  
However, VA examinations in November 1997 and July 1999 show 
him to be oriented times three, and in June 2002, he was 
found to be well oriented in place and person.  

The Board would point out that there is some inconsistency in 
the record regarding the veteran's symptoms between the fee 
basis treatment records and the VA examination reports.  The 
Board must weigh the evidence in its entirety to determine 
the manifestations of the veteran's disability.  The fee 
basis findings reflect multiple repetitious and identical or 
nearly identical findings, and are less detailed and 
comprehensive than the findings noted on VA examinations that 
are scheduled specifically to evaluate the veteran's disorder 
and are based on review of his records, a complete 
examination and a definitive diagnosis.  The evidence as a 
whole does not reflect that the veteran consistently 
exhibited the criteria necessary to support a 100 percent 
rating prior to January 31, 2003.  

The Board also notes that the veteran's GAF score was not 
recorded on the fee basis records.  His GAF was 60 on VA 
examination in November 1997 and July 1999, and 55 in June 
2000.  A GAF score of 51 to 60 is indicative of moderate 
symptoms such as a flat affect or occasional panic attacks, 
or moderate difficulty in social or occupational functioning 
(i.e., few friends, conflicts with peers).  See the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  These 
scores are significantly better than the score of 40 assigned 
in January 2003.  A GAF of 40 is defined as "some impairment 
in reality testing or communication (e.g., speech illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing school).  Id. 

Based on the evidence of record, the Board concludes that 
prior to January 31, 2003, the occupational and social 
impairment from schizophrenia did not more nearly approximate 
the criteria for a 100 percent rating than those for a 50 
percent rating.  The preponderance of the evidence being 
against the claim, the Board finds that an effective date 
earlier than January 31, 2003, for the assignment of a 100 
percent rating for schizophrenia is not warranted.

TDIU Prior to January 31, 2003

Entitlement to TDIU requires evidence of impairment of mind 
or body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340 (2006).  Total disability is shown where the  
schedular rating is less than total, and when the disabled  
person is unable to secure or follow a substantially gainful  
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more such disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  If the 
schedular rating is less than 100 percent, employability must 
be determined without regard to the advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19.  Factors to be considered are level of 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

Prior to January 31, 2003, service connection was in effect 
for schizophrenia, rated as 50 percent disabling; hiatal 
hernia, rated as 10 percent disabling; hepatitis, rated as 
noncompensable; and right ear hearing loss, rated as 
noncompensable.  The veteran had a combined rating of 60 
percent.  Thus the veteran did not meet the schedular 
requirements at that time.  

The veteran indicated on his October 1997 claim that he last 
worked in 1972 when he was a soldier in the Army.  He 
reported that he completed high school and had no other 
training or education before he was too disabled to work.  
The Board notes that prior records in the file conflict with 
the information submitted on the current claim.  The veteran 
reported in April 1978 that he completed three years of high 
school and worked in horticulture until 1974.  On his 
November 1973 and January 1974 applications for vocational 
rehabilitation, he reported finishing one year of college.  
It is noted that he began vocational training in February 
1982 as a veterinary assistant and completed the course in 
August 1983.  However the record shows that the veteran has 
not held a job for many years.  

The veteran was granted SSA disability benefits based on his 
schizophrenia in the 1970's.  While the findings of SSA are 
not binding on VA, its findings as to the severity of 
disability are nonetheless evidence indicative of the 
veteran's vocational capacity.   Medical records from the 
1980's to the present show treatment for schizophrenia and VA 
hospitalization in 1980.  Private records of fee basis 
treatment in 1989 and into the 1990's show that the veteran 
was found to be permanently incapacitated, and totally and 
permanently disabled beginning in 1994.  He was noted in 
January 1994 to have poor judgment and reasoning, a poor 
memory, audio and visual hallucinations, and aggressiveness.  
Schizophrenia was diagnosed and the veteran was found to be 
totally and permanently disabled from that time period, and 
on several occasions until 2002, with a determination that 
progress was irreversible.  VA examination report in June 
2002 shows that the examiner opined that the veteran was 
totally occupationally and socially impaired.  

The Board notes that there is no evidence to the contrary to 
suggest that the veteran was able to work during this time 
period.  The medical and other evidence of record indicates 
that the veteran's service-connected disability was 
productive of symptomatology which can be said to preclude 
employability.  Therefore, on the bases of these continuing 
fee basis treatment reports, and the VA finding in June 2002, 
the Board finds that a TDIU prior to January 31, 2003, should 
be assigned. 

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's January 2002 letter described the evidence needed to 
support the veteran's claims for increased ratings and for a 
TDIU.  This was after the April 1998 denial of these claims.  
In April 2002 a notice letter was sent on the service 
connection issues.  These letters did not fully comply with 
Quartuccio and were sent after the initial denials.  However 
in July 2006, a proper letter on all issues currently on 
appeal was sent.  Thus, the requisite notice was ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and he had ample time 
in which to respond to the notice letter.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The appellant 
has had a "meaningful opportunity to participate effectively" 
in the processing of his claim.  Pelegrini, Mayfield, Id.  
The Board finds that the present adjudication of the issues 
on appeal will not result in any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  The veteran was 
properly informed in this regard in a July 2006 statement of 
the case, and in a July 2006 supplemental statement of the 
case.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, he 
has been examined and opinions have been rendered, and 
records have been obtained.  He has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.  

A compensable rating for right ear hearing loss is denied.  

An effective date prior to January 31, 2003 for the 
assignment of a 100 percent rating for schizophrenia is 
denied.  

A TDIU prior to January 31, 2003 is granted subject to the 
laws and regulations governing the payment of monetary 
benefits.  


REMAND

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).  

The veteran seeks service connection for tinnitus.  The 
veteran received the Combat Infantryman's Badge.  The Board 
finds that combat status, and with it the presumptions in 38 
U.S.C.A. § 1154, is established.  Further a complaint of 
tinnitus is noted in service in June 1971.  The report of the 
May 2002 VA examination reflects that the veteran complained 
of constant tinnitus which is loud and high pitched.  A 
private examiner stated in February 2000 that the veteran has 
complaints of symptoms compatible with tinnitus.  The veteran 
has asserted that he had ringing in his ears in and since 
service.  However, a medical finding that the veteran has 
tinnitus and if so, an opinion concerning the etiology of the 
disorder has not been sought.  The record contains no medical 
opinion concerning this.  

The appellant is hereby notified that if an examination is  
scheduled for him in conjunction with this appeal, it is his  
responsibility to report for the examination and to cooperate  
in the development of the case, and that the consequences of  
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

In view of the foregoing, the case is remanded to the RO for 
the following development:

1.  Schedule the veteran for a VA 
examination to determine if the veteran 
has tinnitus and if so the etiology of 
the disorder.  Provide the examiner with 
the claims file.  Any testing deemed 
necessary by the examiner should be 
conducted and the results of such tests 
should be addressed in the report.  The 
examiner should provide an opinion, with 
complete rationale, as to whether the 
veteran has tinnitus, and if so, if it is 
at least as likely as not (a 50 percent 
probability or greater) that the disorder 
is related to any event, injury, or 
disease during service.  

2  Thereafter, readjudicate the appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
After an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


